DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 36 is objected to because of the following informalities:
In claim 36, both “the one or more hardware processors” should read “the one or more processors” in order to clarify antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-24, 26-32, 34-39, and 41-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 21, 31, and 35 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for impact analysis”. The claim(s) recite(s) the limitation(s) of “generating a node map including a node icon having a first indicator of the impact value” and “generating, in response to the interaction with the node icon, an updated node map including additional information about the condition of the component and relative to the node map”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind but 
The claim(s) also recite(s) the limitation(s) “receiving a request to display a condition of a component of a computing infrastructure”, “retrieving impact data comprising an impact value over the course of the time period”, and “receiving an input indicative of an interaction with the node icon” which describe(s) the concept of “collecting, displaying, and manipulating data”, which corresponds to concepts identified as abstract ideas by the courts, such as in Int. Ventures v. Cap One Financial or the concept of “collection and recognition of data”, which corresponds to concepts identified as abstract ideas by the courts, such as in Smart Systems Innovations. The concepts described in claim(s) 21, 31, and 35 are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in claim(s) 21, 31, and 35 of “collecting, displaying, and manipulating data” or “collection and recognition of data” is an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements recited in claims 21, 31, and 35 are recited at a high level of generality, i.e., as generic processor performing a generic computer function. This generic processor limitation is no more 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0051-0054, 0057-0059], fig. 2).
Claims 21-24, 26-32, 34-39, and 41-43 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 8/31/21 have been fully considered but they are not persuasive.

The examiner notes that “Claims can recite a mental process even if they are claimed as being performed on a computer” (MPEP 2106.04(a)(III)(C)). In this case the claims are still considered to recite a mental process when the mental process is performed in a computer environment (MPEP 2106.04(a)(III)(C)).
In response to applicant’s argument (see p. 12 of remarks) that claims 21, 31, and 35 have been reduced to practice, and therefore cannot be construed to be an abstract idea, the examiner respectfully disagrees.
As applicant admitted on p. 10 of remarks the test is not whether the claims have been reduced to practice simply by filing a patent application, which is absurd on its face. Instead Step 2A, Prong 2 asks whether the additional elements integrate the exception into a practical application, which applicant has failed to provide.
In response to applicant’s argument (see p. 12-13 of remarks) that the claims fail to recite an observation, evaluation, judgment, or opinion and therefore do not recite a mental process, the examiner respectfully disagrees.
The examiner firstly notes that in order to generate a node map or update a node map multiple observations about the state of components and their impact values are needed, evaluation of how the different collected pieces of information relate to one another are required, and finally judgements and/or opinions are needed in order to perform the decisions of how to organize and create the node map as well as determining impact values based on a perceived severity of an event. Secondly, the user also recited court cases which relate to mental processes already indicated in the courts.
In response to applicant’s argument (p. 13-16 of remarks) that the components listed in the claims such as the “one or more hardware processors” and the “non-transitory computer-readable 
The examiner notes that components cannot get more generic than hardware processors and computer-readable media. In this case for there to be a practical application there would have to be “an improvement in the functioning of a computer, or an improvement to other technology or technical field” (MPEP 2016.04(d)), neither of which exists in the claim limitations. Instead generic processors are used to perform the collection of data and organization or manipulation of that data into a data structure (node map). The computer itself has not been improved in any way since collecting data and combining of that data into a node map does not improve the how the computer performs or operates, it simply collects data and reorganizes it into a different data structure. The computer is not faster, more efficient, cheaper or improved in any other way.
In response to applicant’s argument (see p. 16 of remarks) that the claims recite significantly more, the examiner respectfully disagrees.
The examiner notes that generic processors/component collecting/receiving data, displaying data, and using that data to form a data structure are generic functions being carried out by generic components and therefore not significantly more than the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.